Citation Nr: 1632592	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, inter alia, denied service connection for PTSD and denied what it characterized as an application to reopen a previously denied claim for service connection for bipolar disorder secondary to head trauma.  The Veteran's December 2011 notice of disagreement identified only the issue of service connection for PTSD as one with which he disagreed.

In April 2013, the Veteran requested a hearing before the Board in Washington, DC, and such a proceeding was scheduled in June 2016.  However, the Veteran failed to appear for the hearing, and he has not provided good cause for his failure to report.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

The RO had previously denied a claim for service connection for bipolar disorder in December 2005.  In that decision, the RO referenced only direct service connection, indicating there was no evidence of the claimed condition or that such was occurred in or caused by service.  The current, April 2011 denial referenced only secondary service connection.  The Court has indicated that a new theory of entitlement is not a new claim, Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim."); Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006) (holding that a new theory based on evidence of record is not new and material evidence), but also has treated a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewed the latter on a de novo basis while treating the former as an application to reopen.  See Harder v. Brown, 5 Vet. App. 183 (1993).  In addition, "VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement." Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The Court has also held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will therefore treat the Veteran's notice of disagreement as applying to the prior denial of service connection for bipolar disorder, reopen the previously denied claim, and recharacterize the reopened claim to include both bipolar disorder and PTSD.
	
The reopened and recharacterized claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bipolar disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 decision that denied the claim for entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the December 2005 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bipolar disorder have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In December 2005, the RO denied the Veteran's claim for entitlement to service connection for bipolar disorder.  The Veteran was notified of this denial in a December 2005 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The basis for the prior denial was that there was no evidence that the claimed condition exists and that the condition either occurred in or was caused by service.  The evidence received since the December 2005 denial includes a diagnosis of bipolar disorder, and a July 1985 report of medical history in which the Veteran reported experiencing "a lot of stress" and endorsed having depression or excessive worry.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bipolar disorder is warranted.


ORDER

The application to reopen a claim for entitlement to service connection for bipolar disorder is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Here, VA treatment notes show diagnoses of PTSD and bipolar disorder.  In particular, February 2008 VA treatment notes show a diagnosis of PTSD and bipolar disorder pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria.  The Veteran has thus met the current disability requirement.  

In addition, the Veteran contends that he experienced a psychiatric stressor in service that involved a tank accident during a military exercise, in which he was injured and trapped.  See February 2008 VA Polytrauma Note; February 2008 VA Psychiatry Consult Note.  While service treatment records note injuries sustained in a motor vehicle accident in December 1984, there is no record of a tank accident as described by the Veteran.  However, as previously mentioned, in a July 1985 report of medical history, the Veteran reported experiencing "a lot of stress" and endorsed having depression or excessive worry.  Moreover, in May 2010, the Veteran submitted a buddy statement from a fellow platoon member, who was also in the same tank accident.  The Veteran has reportedly experienced psychiatric symptoms ever since the claimed in-service stressor.  See February 2008 VA Polytrauma Note; February 2008 VA Psychiatry Consult Note.

Based on the foregoing, the evidence indicates that the Veteran has a current psychiatric disorder that may be associated with active service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for an acquired psychiatric disorder must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.

The Board notes that the AOJ has been unable to verify the Veteran's claimed in-service stressor and issued a March 25, 2011 formal finding of unverifiable stressor (listed in the April 2011 rating decision and February 2013 statement of the case (SOC)).  However, such formal finding does not appear to be in the claims file.  On remand the AOJ should associate the aforementioned formal finding with the claims file.  If the Board is in error and the formal finding is already associated with the claims file, the AOJ should identify where in the claims file it is located.  Additionally, the AOJ should review the claims file, to include the May 2010 buddy statement mentioned above, and, if appropriate, additional development should then be accomplished on remand. 

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until June 2011.  To ensure that the record is complete, records dated since June 2011, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since June 2011, if any.

2.  Associate the March 2011 formal finding of unverifiable stressor, listed on the April 2011 rating decision and February 2013 SOC, with the claims file.  If the Board is in error and the formal finding is already associated with the claims file, indicate where the March 2011 formal finding is located in the claims file.

Complete all appropriate development with regard to verifying the Veteran's claimed in-service stressor concerning the tank accident to the extent deemed warranted by the evidence of record, to specifically include the Veteran's statements and the May 2010 buddy statement of his fellow platoon member who was also in the purported tank accident.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For any other psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or great probability) that such disorder had its onset in or is otherwise related to service.

In formulating this opinion, the examiner should specifically address any psychiatric disabilities diagnosed since February 2008 (including, but not limited to, PTSD and bipolar disorder), the Veteran's reported stressor(s) in service (specifically the tank accident that took place during a training exercise in which the Veteran was injured and trapped), his complaint of "a lot of stress" and endorsement of having depression or excessive worry on the July 1985 report of medical history, and his reports of a continuity of psychiatric symptomatology in the years since service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental SOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


